Order, Supreme Court, New York County (Donna M. Mills, J.), entered on or about May 2, 2012, which denied defendant Behman Hambleton LLP’s (Behman) motion to dismiss the complaint, unanimously affirmed, without costs.
Because the complaint clearly alleged that Behman was in privity of estate with the leased premises (Howard Stores Corp. v Robison Rayon Co., 64 Misc 2d 913, 915 [App Term, 1st Dept 1970], affd 36 AD2d 911 [1st Dept 1971]) and because the complaint, read generously, alleged that the entire business of the signatory to the lease, defendant Gibson & Behman P.C., was now carried on by Behman, the IAS court correctly held that the motion to dismiss should be denied (cf. Wells v Ronning, 269 AD2d 690, 692-693 [3d Dept 2000]). Concur — Friedman, J.P., Sweeny, Acosta and Manzanet-Daniels, JJ.